141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Nathaniel TAYLOR, Jr., Appellant,v.The City of North Little Rock, a political subdivision of the state,Dexter Bunting, individually & in his official capacity aspolice officer for the North Little Rock Police Department;Jay Ray, individually & in his official capacity as policeofficer for the North Little Rock Police Department;  LarryAllen, individually & in his official capacity as policeofficer for the North Little Rock Police Department, Appellees.
No. 97-1467.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 3, 1998.Filed:  April 17, 1998

Appeal from the United States Defendant, District Court for the Eastern District of Arkansas.  Eastern District of Arkansas.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Nathaniel Taylor, Jr. brought this 42 U.S.C. § 1983 action claiming defendant police officers denied him due process when they used excessive force against him while he was detained for driving under the influence of alcohol.  Prior to a jury trial, the officers moved in limine to exclude evidence of an alleged subsequent incident of excessive force by defendant Dexter Bunting.  Taylor responded that such evidence was admissible under Federal Rule of Evidence 404(b), which provides that evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person to show action in conformity therewith, but is admissible to show motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake.  The district court1 granted the motion, concluding that the alleged subsequent incident would likely be unfairly prejudicial to all defendants.  Following an adverse jury verdict, Taylor now appeals the court's evidentiary ruling.  Having carefully reviewed the record and the parties' submissions on appeal, we affirm the judgment of the district court on the basis of the court's order granting the motion in limine.  See 8th Cir.  R. 47B.



1
 The Honorable Elsijane Trimble Roy, United States District Judge for the Eastern District of Arkansas